Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the Restriction Requirement, dated October 25, 2022, has been received. By way of this reply, Applicant has elected, without traverse, Invention I: claims 1, 6-10, 13-14, 16, 20-22, 24-25, and 27, the disease HIV, the cell type activated gamma delta T cells, the activating cytokine IL-2, with pre-conditioning with fludarabine, cyclophosphamide, and interferon alpha, and with the additional agent of a COX-2 inhibitor. 
Claims 7-8, 36-37 and 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (36-37 and 44-46) or species (7-8), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2022.
Claims 1, 6, 9-10, 13-14, 16, 20-22, 24-25, and 27 are currently under examination before the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the use of the abbreviation “e.g.” when referring to specific species of viruses renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT03346499 (Adoptive Transfer of Haploidentical Natural Killer Cells and IL-2 [online] National Library of Medicine <URL https://clinicaltrials.gov/ct2/history/NCT03346499?V_2=View#StudyPageTop> version November 21, 2017, retrieved from the Internet on November 9, 2022).
Clinical Trial NCT03346499 teaches infusion of NK cells which have been activated with IL-2 for the treatment of HIV (page 2).
Clinical Trial NCT03346499 further teaches additional treatment with aspirin (page 2). According to Applicant's specification at paragraph 0088, aspirin is a COX-2 inhibitor. 
Clinical Trial NCT03346499 further teaches that the donor cells are HLA-haploidentical (i.e. allogeneic to the patient).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 16, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT03346499 as applied to claim 1 above, and further in view of Lowdell (US20110014162A1).
Clinical Trial NCT03346499 teaches infusion of NK cells which have been activated with IL-2 for the treatment of HIV (page 2).
Clinical Trial NCT03346499 further teaches additional treatment with aspirin (page 2). According to Applicant's specification at paragraph 0088, aspirin is a COX-2 inhibitor. 
Clinical Trial NCT03346499 further teaches administration of IL-2 just after infusion of NK cells and for 10 days after infusion, at a dosage of 6 million units. Given an average surface area of a patient of 1.8m2, this would result in a dosage of 3.33 IU/m2.
However, Clinical Trial NCT03346499 does not teach preconditioning with chemotherapeutic agents.
Lowdell teaches preconditioning with chemotherapeutic agents such as cyclophosphamide or fludarabine prior to activated NK cell infusion, for 3 days before infusion (para. 0164-0167).
Lowdell further teaches that the patient may also be administered other therapeutic agents, preferably other therapeutic agents which enhance NK activity, such as IL-2 (para. 0125).
Lowdell further teaches that NK cells may be activated ex vivo with IL-2 (para. 0137). 
Lowdell further teaches that activated NK cells for adoptive cell therapy may be allogeneic to the patient (para. 0012 and 0040). Lowdell also teaches that the activated NK cells may be HLA mismatched (para. 0092).
Lowdell further teaches that determining the dosages and times of administration for a therapeutically effective amount are well within the skill of the ordinary person in the art (para. 0106).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Clinical Trial NCT03346499 and Lowdell to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Lowdell is concerned with enhancements to adoptive cell therapy with activated NK cells, and Clinical Trial NCT03346499 teaches that such therapy is useful for treating HIV. The improvements to adoptive cell therapy taught by Lowdell could be applied to the treatment of Clinical Trial NCT03346499 by a skilled artisan, affecting a predictable result of an improved NK cell therapy for HIV.
The difference between the claimed invention and the prior art is the schedule of the treatments. However, it is noted that determination of dosage schedule is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention, and was known as a result effective variable that depends on the conditions of the patients, especially given that Lowdell teaches that determining the dosages and times of administration for a therapeutically effective amount are well within the skill of the ordinary person in the art (para. 0106).
It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage of the antibody in the therapy could be adjusted to achieve optimum therapeutic efficacy.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT03346499 as applied to claim 1 above, and further in view of Anjos (US20180169147A1).
The teachings of Clinical Trial NCT03346499 have been described supra. However, Clinical Trial NCT03346499 does not teach gamma delta T cells.
Anjos teaches a method of treating an infection comprising administering an effective amount of gamma-delta T cells (para. 0109). Anjos further teaches that the infection may be bacterial or viral, and may also include HIV (para. 0110).
Anjos also teaches that activated gamma-delta T cells produce high levels of interferon-gamma (para. 0134). 
Anjos also teaches that expanded Vδ1+ T cells increase the expression of NK cell-associated activating/cytotoxicity receptors, such as NKp30, NKp44, NKG2D, DNAM-1 and 2B4 (para. 0217).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Clinical Trial NCT03346499 and Anjos to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since as Anjos teaches, gamma delta T cells are useful for the treatment of HIV, and have a predictable synergy with NK cells, which would motivate one of skill to combine gamma delta T cells with NK cells as taught by Clinical Trial NCT03346499. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT03346499 and Lowdell as applied to claim 13 above, and further in view of Tavel (J Interferon Cytokine Res. 2010 Jul;30(7):461-4).
The teachings of Clinical Trial NCT03346499 and Lowdell have been described supra. However, Clinical Trial NCT03346499 and Lowdell do not teach interferon-alpha.
Tavel teaches that interferon-alpha at dosages between 2.5 million IU and 35 million IU significantly decreases levels of HIV (page 464, left column, first paragraph and Figure 1).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Clinical Trial NCT03346499, Lowdell, and Tavel to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Clinical Trial NCT03346499 and Tavel are concerned with treating HIV, with Clinical Trial NCT03346499 teachings the use of activated NK cells, and Tavel teaching the use of interferon alpha. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06(I).
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Terunuma (US20160075996A1) teaches that activated NK cells are useful in the treatment of cancer, viral infection, or bacterial infection, including HIV (para. 0146-0150).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644   

/AMY E JUEDES/            Primary Examiner, Art Unit 1644